Rodgers, J.,
specially dissenting:
I join in Judge Lee’s dissenting opinion for the following reasons: First, I am afraid we are using the amount of the verdict in the case of I. C. R. R. Co., et al. v. Nelson, 245 Miss. 395, 146 So. 2d 69, as a pattern, rather than the formula set out in that case for determining damages. Second, it is obvious to me that the decree of the chancellor is not manifestly wrong*. His decree indicates consideration of the various elements in determining damages to be assessed in a personal injury case, resulting in death. Third, I am concerned that we may be substituting our judgment for that of the chancellor, and it is not the duty of an appellate court to fix the amount of damages recoverable, nor substitute its judgment for that of the jury or the chancellor on this question. Lastly, this Court must never forget, nor lose sight of, the ancient judicial guidepost on which is written the Latin maxim: “Corpus humanum non *77recipit aestimationem”, and which, means a human body is not susceptible of appraisement.
ON MOTION FOE TEN DAYS ADDITIONAL TIME TO ENTEE EEMITTITUE
McGrEHEE, C. J.
The affirmance of the above styled canse on January 28, 1963, was conditioned upon the appellee entering a remittitur within 15 days from that date, reducing the judgment of $105,000 to the sum of $90,000, and ordering that otherwise the cause he reversed and remanded for a new trial. The appellee has now asked for 10 days additional time after the court shall have ruled on her suggestion of error in which to enter a remittitur, in the event the suggestion of error is overruled. We have concluded that the appellee is entitled to have the said motion sustained.
(Hn 5) Under the case of Burton, et al v. Redmond, et al, 220 Miss. 704, 71 So. 2d 772, the filing of a suggestion of error was held to have the effect of suspending the judgment theretofore entered until the suggestion of error shall be disposed of. Therefore the additional time for entering the remittitur is hereby granted as prayed for.
Sustained.
All Justices concur.